United States Court of Appeals
                             F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                        ____________
No. 07-5080                                                      September Term 2008
                                                                                         06cv00306
                                                          Filed On: July 1, 2009
Scott Tooley,

       Appellant

       v.

Janet Ann Napolitano, Homeland Security
Secretary, in her official capacity, et al.,

       Appellees


       BEFORE:       Sentelle, Chief Judge, and Tatel, Circuit Judge, and Williams,
                     Senior Circuit Judge

                                          ORDER

      Upon consideration of appellees’ petition for rehearing, the response thereto,
and the supplemental briefs, it is

       ORDERED that the petition for rehearing be granted. This case is scheduled for
oral argument before the above-named panel at 9:30 a.m. on October 8, 2009. It is

       FURTHER ORDERED that the judgment filed February 20, 2009, be vacated. It
is

       FURTHER ORDERED that the following briefing schedule apply in this case:

       Brief and Appendix for Appellant                                  July 24, 2009

       Brief for Amicus Curiae for Appellant                             July 24, 2009

       Brief for Appellees                                               August 24, 2009

       Reply Brief for Appellant                                         September 8, 2009

       Reply Brief for Amicus Curiae                                     September 8, 2009
       for Appellant
                 United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 07-5080                                                     September Term 2008

       Appellant must raise all issues and arguments in the opening brief. The court
ordinarily will not consider issues and arguments raised for the first time in the reply
brief.

        Parties are directed to hand deliver the paper copies of their briefs to the Clerk’s
office on the date due. All brief and appendices must contain the date the case is
scheduled for oral argument at the top of the cover. See D.C. Cir. Rule 28(a). Because
the briefing schedule is keyed to oral argument, the court will grant requests for
extensions of time limits for briefs only for extraordinarily compelling reasons.


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk